Citation Nr: 1726106	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  12-04 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome.

2.  Entitlement to an initial rating in excess of 10 percent prior to October 7, 2014, and in excess of 30 percent thereafter for bilateral temporomandibular dysfunction.

3.  Entitlement to an initial rating in excess of 10 percent prior to October 9, 2014, and in excess of 30 percent thereafter for migraine headaches.

4.  Entitlement to an initial compensable rating for bilateral sensorineural hearing loss.

5.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) prior to October 7, 2014.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from August 1984 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the VA Regional Office (RO) in Huntington, West Virginia and from March 2010, June 2010, and April 2011 rating decisions of the RO in Roanoke, Virginia.  

In March 2017, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The issue of an initial compensable rating for bilateral sensorineural hearing loss being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In March 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review the appeal of his claim for service connection for chronic fatigue syndrome.

2.  The bilateral temporomandibular dysfunction results in inter-incisal distance of 11 to 20 mm.

3.  The migraine headaches result in characteristic prostrating attacks occurring on an average once a month.

4.  The Veteran is service-connected for sleep apnea; fibromyalgia; a psychiatric disability; bilateral temporomandibular dysfunction; migraine headaches; a left shoulder disability; a lumbar spine disability; a cervical spine disability; tinnitus; recurrent herpes simplex; bilateral hand disabilities; bilateral sensorineural hearing loss; and a skin disability.  His combined disability rating during this appeal has met the schedular criteria for consideration for TDIU.

5.  The Veteran completed two years of college and last worked in 2008 as an operations director.

6.  The Veteran's service-connected disabilities preclude his substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the claim for service connection for chronic fatigue syndrome by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for an initial 30 percent rating, but no higher, for bilateral temporomandibular dysfunction have been met for the period prior to October 7, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.150 Diagnostic Code (DC) 9905 (2016).

3.  The criteria for a rating in excess of 30 percent for temporomandibular dysfunction have not been met for the period beginning October 7, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.150 Diagnostic Code (DC) 9905 (2016).

4.  The criteria for an initial 30 percent rating, but no higher, for migraine headaches have been met for the period prior to October 9, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a Diagnostic Code (DC) 8100 (2016).

5.  The criteria for an evaluation in excess of 30 percent for migraine headaches have not been met for the period beginning October 9, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a Diagnostic Code (DC) 8100 (2016).

6.  The criteria for an award of a TDIU for the period of January 27, 2009, prior to a combined 100 percent schedular rating being in effect, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

II.  Analysis 

A.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal of the issue of service connection for chronic fatigue syndrome.  See March 2017 Hearing Transcript (T.) at 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of service connection for chronic fatigue syndrome, and it is dismissed.

B.  Initial Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

	1.  Bilateral Temporomandibular Dysfunction

The Veteran's bilateral temporomandibular dysfunction is rated as 10 percent disabling prior to October 7, 2014, and as 30 percent thereafter, under DC 9905, which evaluates impairment from limited motion of temporomandibular articulation.  

Specifically, pursuant to DC 9905, inter-incisal range of 31 to 40 mm or range of lateral excursion of 0 to 4 mm is assigned a 10 percent disability rating.  38 C.F.R. § 4.150, DC 9905 (2016).  Inter-incisal range of 21 to 30 mm is assigned a 20 percent disability rating.  Id. Inter-incisal range of 11 to 20 mm is assigned a 30 percent rating.  Id.  Inter-incisal range of 0 to 10 mm is assigned a 40 percent rating.  Id.  

A Note which follows the rating criteria provides that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  Id.

The Veteran was provided a fee-based examination in December 2009.  He described symptoms of pain and pressure from opening his mouth to eat; he reported that he usually got headaches after eating.  Examination of the mandible and maxilla were within normal limits.  Examination of the ramus and palates revealed no abnormal findings.  The Veteran's lateral excursion measurement was 10 mm bilaterally before and after repetition.  Following repetition, the Veteran did not report pain, fatigue, weakness, lack of endurance, or incoordination.  His inter-incisal measurement was 40 mm with pain at 20 mm.  After repetition, his inter-incisal measurement remained 40 mm.  The Veteran reported pain after repetition; he did not experience fatigue, weakness, lack of endurance, and incoordination.  Examination of the teeth was within normal limits.  

At a March 2011 VA general medical examination, the Veteran reported chewing difficulty and jaw pain.  The examiner noted that the Veteran had limited motion of his jaw.  

The Veteran was afforded a fee-based examination in October 2014.  He reported chronic pain and tenderness in the joint and ear; constant clicking and grinding with any jaw movements, which greatly added to intensity of headaches when he had migraines; and chronic neck muscle tension.  The Veteran described flare-ups; the impact was increased with cold weather, pain with chewing meat, and it made it impossible to enjoy eating any food.  He reported periods of pain lasted for several days and then the bite felt off.  He had increased pain during sleep when side of face was against a pillow.  

Examination revealed lateral excursion of 0 to 4 mm with pain at 0 to 4 mm and inter-incisal measurement of 11 to 20 mm with pain at 11 to 20 mm.  Following repetition, the Veteran continued to have 0 to 4 mm lateral excursion and 11 to 20 mm inter-incisal distance.  After repetition, he had less movement than normal bilaterally and pain on movement bilaterally.  He had localized tenderness or pain on palpation of joints or soft tissues bilaterally, as well as clicking or crepitation of joints or soft tissues bilaterally.  The examiner noted that there were contributing factors of pain, weakness, fatigability and/or incoordination and there was additional limitation of functional ability of the temporomandibular joint during flare-ups or repeated use over time.  The examiner commented that the millimeters of range of motion lost during pain on use or flare-ups was approximately 4 mm on the right and left lateral movements and 25 mm on opening.  

At his hearing, the Veteran testified that his symptoms in 2014 were worse than in 2009, but were very similar.  T. at 4.  He testified that there was more tightening and popping.  Id.  The Veteran testified that his range of motion was essentially the same at the 2009 and 2014 examinations.  Id. at 5.  He testified that he had the same measurement where pain began at both examinations.  Id.  The Veteran testified that he had more range of motion at the 2009 examination as he pushed through the pain, while the 2014 examiner had him stop moving his jaw once pain began.  Id.  at 6-7.  

The Veteran's treatment records have not shown his inter-incisal range of motion at any time during this appeal.

Based on a review of the evidence, the Board concludes that the currently assigned 30 percent rating is warranted throughout this appeal.  In this case, the 2009 examination shows that the Veteran had pain at 20 mm.  His testimony above indicates that his symptoms in 2009 and 2014 were very similar.  The Veteran is competent and credible to testify as to his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's testimony also provides a reasonable explanation for the differences in the ranges of motion shown in the 2009 and 2014 examinations.  In light of the Veteran's testimony, and considering that he had pain at 20 mm in 2009, as a 30 percent rating contemplates inter-incisal range of 11 to 20 mm, when affording him the benefit-of-the-doubt, the Board concludes that a 30 percent rating is warranted since the date of service connection.  

However, the evidence does not show that the highest rating of 40 percent is warranted.  Such rating contemplates  inter-incisal range of 0 to 10 mm, which has not been shown.  Neither examination showed such range of motion; indeed, the Veteran has not contended as such.  Consequently, a rating of 40 percent is not warranted at any time during this appeal.  

In finding that a rating in excess of 30 percent is not warranted, the Board acknowledges the Veteran's argument that the bilateral factor should be applied to this disability.  The bilateral factor is for application when partial disability results from disease or injury of both arms, or of both legs, or of paired skeletal muscles.  38 C.F.R. § 4.26 (2016).  The Board finds that the bilateral factor is not for application with this disability.  In Vilfranc v. McDonald, 28 Vet. App. 357 (2017), the United States Court of Appeals for Veterans Claims (Court) held that a claimant is entitled to only a single disability rating for limitation of inter-incisal motion under DC 9905.  As noted by the Court, DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1880 (32st Ed. 2012), defines "temporomandibular" as "pertaining to the temporal bone and mandible."  Vilfranc at 363.  Consequently, as the Veteran's disability pertains to a joint and does not affect both arms, both legs, or paired skeletal muscles, in light of Vilfranc, the Board concludes that the bilateral factor does not apply.  

For these reasons, the Board finds that the criteria for an initial rating of 30 percent, but no higher, have been met.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

	2.  Migraine Headaches

The Veteran's migraine headaches are rated as 10 percent disabling prior to October 9, 2014, and as 30 percent thereafter, under DC 8100, which evaluates impairment from migraines.  

Specifically, pursuant to DC 8100, a 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over last several months.  38 C.F.R. § 4.124a, DC 8100 (2016).  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months.  Id.  A 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id. 
 
The rating criteria do not define "prostrating," nor has the Court.  The Board notes, however, that DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), defines "prostration" as "extreme exhaustion or powerlessness."  Similarly, WEBSTER'S II NEW COLLEGE DICTIONARY 889 (3rd Ed. 2001), defines the term as "physically or emotionally exhausted; INCAPACITATED."

The Veteran was afforded a fee-based examination in November 2009.  He reported having pain, a sensation of significant heat, and that his eyes were very painful.  The Veteran reported that noise and light made the condition worse.  He reported that he had to get into a quiet, dark area for relief.  He reported having approximately two headaches per month.  Neurological examination was normal.

A July 2010 treatment record reveals that the Veteran had headaches a few times a month.  An August 2010 treatment record shows that the Veteran reported having a "constant low grade headache."  He reported that his migraines occurred on average once a week for the past three or four years, up to twice a week on some weeks.  He reported that they were always accompanied by photosensitivity and sometimes by tunnel vision.  The Veteran reported that nausea often accompanied the headaches and that he vomited approximately 25 percent of the time he had a migraine.  In a September 2010 statement, the Veteran reported having migraines on average at least once per week or greater.  A record dated in November 2010 indicates that the Veteran had frequent migraines.  A December 2010 treatment record shows that the Veteran had debilitating migraines, but with less frequency than in the past.  A September 2011 record reveals that the Veteran had migraine headaches with photophobia, occurring once per month or so, lasting about two days or less if he took medication, but sometimes longer if he did not take medication.  He had an aura of heightened photophobia and positive hyperacusis.  The Veteran reported having very mild nausea rarely and that he usually was not nauseated.  He reported scintillating scotomata.  

At a fee-based examination in October 2014, the Veteran reported pain and tension in the head.  He had photophobia and phonophobia and rarely he had nausea.  He reported having headaches constantly at three to four in severity (tension type headache) and he would get migraine headaches once per month.  He reported that the regular headaches varied in intensity from three to four to six to seven, and the migraines would go to ten out of ten.  The migraines lasted one to two days and he was in bed for those days because he was non-functional because the medication knocked him out.  He reported that he had to go to a quiet place.  The Veteran's symptoms included constant head pain; pulsating or throbbing head pain; pain on both sides of head; and pain worsened with physical activity.  He experienced nausea; sensitivity to light and sound; changes in vision; and sensory changes with his headaches.  His reported typical headaches occurring constantly and daily and migraines lasting one to two days.  The Veteran reported having characteristic prostrating attacks once per month.  He did not have very frequent prostrating and prolonged attacks of migraine headache pain or prostrating attacks of non-migraine headache pain.

At his hearing, the Veteran testified that he had migraines at least once a month on average.  T. at 13.  He testified that his symptoms in 2009 were basically the same as in 2014.  Id. at 16.  The Veteran testified that he did not think that his headaches had gotten worse since 2014.  Id. at 19.  The Veteran also testified that he could work through his migraines, but other times, he had to miss work.  Id. at 15-16.

Based on a review of the evidence, the Board concludes that the currently assigned 30 percent rating is warranted throughout this appeal.  In this case, the 2009 examination shows that the Veteran reported having approximately two headaches per month.  Although the examination report does not specifically show that such were considered to be prostrating, the Veteran's testimony shows that his headaches were the same in 2009 as in 2014, and the 2014 examination report shows that the Veteran experiences characteristic prostrating attacks once per month.  As with his temporomandibular dysfunction, the Veteran is competent and credible to testify as to his migraine symptomatology.  Layno, 6 Vet. App. 465.  The treatment records discussed above tend to show that the Veteran's migraine headaches result in characteristic prostrating attacks occurring on an average once a month over the last several months, warranting a 30 percent rating throughout this appeal.  In light of the Veteran's testimony, treatment records, and examinations, and when affording him the benefit-of-the-doubt, the Board concludes that a 30 percent rating is warranted since the date of service connection.  

However, the evidence does not show that the highest rating of 50 percent is warranted.  Such rating contemplates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Although the Veteran's testimony shows work impairment resulting from his migraines, he did testify that he could work through some of his migraines, indicating that such are not productive of severe economic inadaptability.  Moreover, as discussed below, the Board is awarding a TDIU.  The examinations, treatment records, and the Veteran's own contentions have not shown that he experiences such symptomatology supporting a 50 percent rating.  Consequently, a rating of 50 percent is not warranted at any time during this appeal.  

For these reasons, the Board finds that the criteria for an initial rating of 30 percent, but no higher, have been met.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, 28 Vet. App. 366. 

C.  TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2016).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a).  See also 38 C.F.R. § 4.19 (2015) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In the current appeal, service connection has been granted for sleep apnea; fibromyalgia; a psychiatric disability; bilateral temporomandibular dysfunction; migraine headaches; a left shoulder disability; a lumbar spine disability; a cervical spine disability; tinnitus; recurrent herpes simplex; bilateral hand disabilities; bilateral sensorineural hearing loss; and a skin disability.  Even without taking into account the increased ratings granted herein, the Veteran's combined disability rating during this appeal has met the schedular criteria for consideration under 38 C.F.R. § 4.16(a).  

The Board observes that service connection for all of the Veteran's service-connected disabilities except for fibromyalgia, migraine headaches, and a psychiatric disorder has been in effect since January 27, 2009.  Service connection for fibromyalgia and migraine headaches was granted with an effective date of February 10, 2009, the date of claim.  Service connection for the Veteran's psychiatric disorder was granted with an effective date of September 14, 2010, the date of claim.  The Veteran did not appeal the effective dates assigned to the grants of service connection for these disabilities.  

The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19. 

Prior to the Board's grants of 30 percent ratings for the Veteran's bilateral temporomandibular dysfunction and migraine headaches, the Veteran's combined disability rating was 100 percent effective October 7, 2014, with two periods of temporary total evaluations in 2011 and 2013.  As a result of this decision, the Veteran's combined 100 percent rating is now earlier than October 7, 2014.  For the reasons discussed below, the Board is remanding the Veteran's bilateral sensorineural hearing loss claim.  Consequently, the Board declines to calculate the Veteran's combined disability rating at this time. 

The Court has held that the award of a 100 percent disability rating does not render moot a claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  However, as the Veteran has not contended that a TDIU is warranted in addition to his combined 100 percent rating, this need not be further addressed.  

At a fee-based examination for his bilateral hearing loss and tinnitus in March 2009, the examiner opined that those disabilities affected his usual occupation in that he often could not hear or understand conversations.

The Veteran was afforded a fee-based examination for his cervical and lumbar spines and migraine headaches in November 2009.  He reported pain, stiffness, and muscle tightness in his neck.  He reported problems with limited motion.  He also reported that his pain was constant with radiation to the left shoulder and up into the head.  The Veteran reported that his constant pain increased with activity.  Regarding his lumbar spine, he stated he had pain in his low back with radiation into both hips and right thigh.  The Veteran reported pain if he sat for more than ten minutes at a time or stood or walked for a period of time.  The pain was reportedly constant and worse with activity.  He reported having approximately two headaches per month and that he must get into a quiet, dark area for relief.  The Veteran was currently in night school at that time.  He reported that he stopped working in June 2008 when he was laid off as the operations director of a mall.  The examiner opined that the Veteran did have difficulty lifting and carrying objects as well as climbing a vertical ladder.  

The Veteran's November 2010 VA Form 21-8940, "Veterans Application for Increased Compensation Based on Unemployability" shows that he completed two years of college and had no additional training or education.  He reported that he last worked in 2008 as an operations director.  

The Veteran was provided a VA general medical examination in November 2010.  No opinion regarding the effects of the Veteran's disability on his usual occupation was provided.  The examination showed that the Veteran had decreased left shoulder and lumbar spine ranges of motion.  

Information from one of the Veteran's former employers received in November 2010 shows that the Veteran's position as an operations director was terminated in 2008 when the facility program was eliminated.  It shows that the Veteran's disabilities were accommodated with time off and make-up time as needed.  Chronic back/neck pains, sleep problems, migraines, and anxiety related issues were reported.  Information from another of the Veteran's former employers received in March 2011 shows that the Veteran's employment as an instructor ended in 2006 when he was laid off when a contract ended.

At a March 2011 VA general medical examination, the Veteran reported being unemployed for two to five years.  He reported that his contract was not renewed.  He also reported that he developed physical problems, including headaches, sleep issues, and difficulty with work relationships.  Regarding the Veteran's migraine headaches, the examiner opined that those resulted in decreased concentration and poor social interactions.  The Veteran had been assigned different work duties.  As for the temporomandibular dysfunction and tinnitus, they were opined to have no effects.  The Veteran's left shoulder disability was noted to have resulted in him being assigned different duties; he had problems with lifting, carrying, and pain.  The Veteran's cervical and lumbar spine disabilities also resulted in him being assigned different duties; he had decreased mobility, problems with lifting and carrying, and pain.  His bilateral hand disabilities again resulted in him being assigned different duties; he had decreased manual dexterity, pain, and disfigurement.  The Veteran's hearing loss too resulted in him being assigned different duties; he had hearing difficulty.  The Veteran's sleep apnea resulted in him being assigned different duties; he had decreased concentration and fatigue.  His generalized anxiety disorder resulted in him being assigned different duties; he had decreased concentration, inappropriate behavior, poor social interactions, and difficulty following instructions.  

The Veteran was provided a VA examination for his bilateral hearing loss and tinnitus in March 2011.  The examiner opined that those conditions would not affect his ability to function in most occupational environments.  

Based on a review of the evidence, the Board concludes that an award of TDIU is warranted prior to the Veteran being in receipt of a combined 100 percent schedular rating.  The Board observes that a TDIU is an element of all initial ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran disagreed with the initial rating assigned for his service-connected bilateral jaw disability.  As such, the Board concludes that the Veteran has had a claim for a TDIU dating back to January 27, 2009, the date of service connection for that disability.  

From January 27, 2009, service connection has been in effect for the Veteran's sleep apnea; bilateral temporomandibular dysfunction; a left shoulder disability; lumbar and cervical spine disabilities; tinnitus; recurrent herpes simplex; bilateral hand disabilities; bilateral sensorineural hearing loss; and a skin disability.  When considering the severity of these disabilities, without regard to the Veteran's later service-connected fibromyalgia, migraine headaches, and psychiatric disorder, and when affording the Veteran the benefit-of-the-doubt, the Board concludes that they combined to render the Veteran unemployable.  The evidence suggests that the disabilities rendering the Veteran unemployable include his sleep apnea rated as 50 percent disabling; left shoulder and cervical spine disabilities each rated as 20 percent disabling; and lumbar spine disability rated as 10 percent disabling prior to October 28, 2010, and as 20 percent thereafter.  

As discussed above, the 2011 VA examiner reported that those disabilities resulted in him being assigned different work duties and that they resulted in decreased concentration and fatigue; decreased mobility; and problems with lifting, carrying, and pain.  The January 2011 employment information shows that accommodations were provided to the Veteran for him to perform his job.  Such information mentions the Veteran's chronic back/neck pains and sleep problems.  Considering that the Veteran required accommodations to perform this employment, especially in light of his chronic pain and sleep problems, the evidence suggests that the Veteran service-connected disabilities in effect since January 27, 2009, rendered him unemployable.  The Veteran has not been employed at any time during this appeal.  As he has a high school education, with no additional training, and his service-connected disabilities resulted in the impairment discussed above, the evidence supports a finding that a TDIU is warranted for the period prior to a combined 100 percent schedular rating being in effect.  As alluded to above, the Board is declining to calculate the Veteran's combined disability rating at this time in light of an increased rating claim being remanded.  Instead, the Board is simply granting a TDIU for the period prior to the 100 percent rating, whenever that began.

Accordingly, in considering the severity of the Veteran's service-connected disabilities, and in affording him the benefit-of-the-doubt, the Board finds that the Veteran is unemployable due to his service-connected disabilities.  The evidence is in favor of the grant of TDIU from January 27, 2009, until his combined schedular evaluation was 100 percent.  Entitlement to TDIU prior to a combined schedular 100 percent rating, is therefore granted.   


ORDER

The claim of entitlement to service connection for chronic fatigue syndrome is dismissed.

Entitlement to an initial 30 percent rating for bilateral temporomandibular dysfunction is granted for the period prior to October 7, 2014, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 30 percent for temporomandibular dysfunction is denied for the period beginning October 7, 2014.  

Entitlement to an initial 30 percent rating for migraine headaches is granted for the period prior to October 9, 2014 subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 30 percent for migraine headaches is denied for the period beginning October 9, 2014.  

Entitlement to a TDIU for the period of January 27, 2009, prior to a combined 100 schedular percent rating being in effect, is granted, subject to the laws and regulations governing the payment of monetary benefits.




REMAND

Regrettably, a remand is necessary for the remaining claim.  The Veteran was last provided a VA examination for his bilateral sensorineural hearing loss in November 2014.  At his hearing, he testified that he believed that his disability had worsened in severity.  T. at 19.  Therefore, a remand for a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Hampton VA Medical Center and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Afford the Veteran an appropriate VA audiologic examination to determine the severity of the service-connected bilateral sensorineural hearing loss.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

All required testing must be accomplished, to include reporting of current audiometric findings and Maryland CNC testing.  The examiner should also provide a description of the functional effects of the Veteran's bilateral sensorineural hearing loss disability.

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Then, after ensuring that the requested examination complies with the remand specifications, and after any further development deemed necessary, readjudicate the Veteran's claim.  If any benefit remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


